Citation Nr: 9935428	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-51 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

J. A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel 


INTRODUCTION

The appellant served on active duty from December 1968 to 
November 1970.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, Puerto Rico, which, in pertinent part, denied 
the appellant entitlement to service connection for post 
traumatic stress disorder (PTSD).

The Board of Veterans' Appeals (Board) notes that the veteran 
initiated appeals as to a claim for determination of an 
initial disability rating for his service-connected right leg 
disorder and as to claims for entitlement to service 
connection for a nervous disorder, headaches, and diabetes 
mellitus.  A statement of the case (SOC) which addressed the 
latter three claims was issued in November 1996.

Subsequently, in a May 1997 written statement, the veteran 
clearly indicated that he wished to withdraw all issues 
except for the issue of entitlement to service connection for 
PTSD.  The Board further notes that in a February 1998 VA 
Form 9 the veteran indicated that he desired a hearing on all 
the issues listed on his November 1996 SOC in addition to 
"the issue denied in October 3, 1993."  The veteran failed 
to report for the scheduled hearing.  The veteran was advised 
in an October 1998 letter from the RO that he had previously 
withdrawn the other issues listed on the November 1996 SOC 
and that there was no October 1993 decision of record in his 
case.  The Board notes that even if the veteran's February 
1998 written statement was considered an appeal statement, it 
is not timely for purposes of perfecting those issues.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).  Based on the 
above, the Board finds that the claim for determination of an 
initial disability rating for his service-connected right leg 
disorder and the claims for entitlement to service connection 
for a nervous disorder, headaches, and diabetes mellitus, are 
withdrawn.  38 C.F.R. § 20.204 (1999).

The appellant, in various correspondence with the RO, seems 
to have raised additional claims for entitlement to 
nonservice-connected pension benefits, entitlement to an 
increased rating for his service-connected right leg 
disorder, and entitlement to a total rating based on 
individual unemployability.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issue on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The record contains evidence of a current diagnosis of 
PTSD.

2.  The veteran has reported various in-service stressors.

3.  Testimony by J. A. Juarbe, M.D., links the veteran's PTSD 
diagnosis to his descriptions of his active service in 
Vietnam.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection PTSD.  Under 
pertinent law and VA regulations, service connection may be 
granted if a psychiatric disorder was incurred or aggravated 
during service, or as a result of service, or if an acquired 
psychiatric disorder manifested to a compensable degree 
within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

As a preliminary matter, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).

A diagnosis of PTSD was rendered by the veteran's 
psychiatrist, Dr. Juarbe, as part of his testimony at the 
veteran's May 1997 hearing on appeal.  Dr. Juarbe testified 
that he had seen the veteran twice for evaluation and that he 
had reviewed the claims folder.  He stated that in his 
opinion the veteran presently satisfied the criteria for a 
diagnosis of PTSD and that the PTSD was a result of the 
veteran's experiences in Vietnam.  The veteran's claimed in-
service stressors were enumerated by Dr. Juarbe at the 
hearing and were also described by the veteran in a May 1997 
statement.  Further, Social Security Administration (SSA) 
records submitted directly to the Board, with a waiver of 
first review by the RO, reveal that a diagnosis of PTSD was 
relied upon, in part, for its grant of the veteran's claim 
for SSA disability benefits.  Accordingly, the Board finds 
that the requirements for a well-grounded PTSD claim have 
been met.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

While the appellant's claim is well-grounded, actually 
establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to medical evidence of a diagnosis of 
PTSD in accordance with DSM-IV, supported by findings on 
examination, there must be a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, and "credible supporting evidence" that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The VA has a duty to assist a veteran who has submitted a 
well-grounded claim in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet.App. 324 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  Here, no previous 
attempts to verify the veteran's claimed stressors through 
the U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) have been made, and, if any stressors are 
verified, it appears that a VA examination to verify both the 
validity of a current PTSD diagnosis and its relationship to 
in-service stressors would be appropriate.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should attempt to verify the 
veteran's reported in-service stressors 
through the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197.

2. Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report 
should then to be added to the claims 
folder.

3.  If and only if the RO determines that 
a stressor has been verified, the veteran 
should be afforded a psychiatric 
examination to determine the diagnosis 
and degree of disability associated with 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  The RO must provide 
the examiner with the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should attempt 
to distinguish and/or reconcile the 
symptomatology associated with the 
veteran's PTSD with that manifested as a 
result of any other psychiatric disorder.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO with consideration of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further adjudication.

The purpose of this REMAND is to ensure due process and 
obtain additional evidence, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals







